TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00279-CV



                                      In the Matter of A.W.


              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 63,487, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant A.W. filed his notice of appeal May 1, 2009, and his brief with this Court

on February 10, 2010. Appellant raised one issue in his brief which related to the trial court’s order

that he pay court costs. Appellee the State of Texas and appellant have notified this Court that

appellant’s issue is moot because they submitted an agreed motion to the trial court requesting that

the previously ordered court costs be waived and the trial court granted the motion. Given the trial

court’s order waiving the previously ordered court costs, the parties have filed an agreed motion to

dismiss the appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Agreed Motion

Filed: May 18, 2010